 Case 1:19-cv-01140-MN Document 19 Filed 04/20/20 Page 1 of 2 PageID #: 436



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

SISVEL INTERNATIONAL S.A.,
3G LICENSING S.A.,

                     Plaintiffs,
                                                   C.A. No. 1:19-cv-01140-MN-JLH
       v.

ANYDATA CORPORATION,

                     Defendant.


               PLAINTIFFS’ NOTICE OF WITHDRAWAL OF THEIR
              MOTION FOR ENTRY OF DEFAULT JUDGMENT (D.I. 15)

       Pursuant to the Court’s instruction during the telephonic motion hearing held before

The Honorable Jennifer L. Hall on April 17, 2020, plaintiffs hereby withdraw Plaintiffs’ Motion

for Entry of Default Judgment Against AnyDATA Corporation (D.I. 15).

Dated: April 20, 2020                        DEVLIN LAW FIRM LLC

                                             /s/ Timothy Devlin
                                             Timothy Devlin (No. 4241)
                                             1526 Gilpin Avenue
                                             Wilmington, Delaware 19806
                                             Telephone: (302) 449-9010
                                             Facsimile: (302) 353-4251
                                             tdevlin@devlinlawfirm.com

                                             Attorneys for Plaintiffs
 Case 1:19-cv-01140-MN Document 19 Filed 04/20/20 Page 2 of 2 PageID #: 437



                               CERTIFICATE OF SERVICE

       The undersigned certifies that on April 20, 2020, the foregoing document was served upon

the following unrepresented Defendant via Priority Mail:

                                       AnyDATA Corporation
                                       c/o its Registered Agent
                                      The Company Corporation
                                        251 Little Falls Drive
                                        Wilmington DE 19808



                                            /s/ Timothy Devlin
                                            Timothy Devlin (No. 4241)
